DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 1, 3, 5-8 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites “at most three cutting passes” can be interpreted as having 2 cutting passes which were not shown and outside the scope of the disclosure as applicant elected species I of Fig 4 (which encompasses Fig. 3 as well) in the response on 01/06/2022 without traverse. Appropriate correction/cancellation is required.

Claims 3, 5-8 are also rejected being dependent on rejected claim 1.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-5, 17-21 are rejected under 35 U.S.C. 103 as being obvious over Applicant Admitted Prior Art (AAPA) in view of Dydyk et al (US 2010/0078768 A1) and Popescu et al. (US PGPUB 2005/0126472 A1)

Regarding claims 1, 17: AAPA teaches in Fig. 2, 6 about a method of separating integrated circuit dies from a wafer, comprising:
making a first plurality of cutting passes including at most three cutting passes in a same first direction with a laser along a first die street of an integrated circuit die, the first die street extending along a first axis on the wafer (the passes 1,2, 3 therefore Fig. 2 encompasses at most three cutting passes and also the disclosure does not say any criticality that the passes cannot more than three only); and
making a second plurality of cutting passes including at most three cutting passes with the laser along a second die street of the integrated circuit die, the second die street extending along a second axis on the wafer being generally perpendicular to the first axis (the passes 5, 6, 7 therefore Fig. 2 encompasses at most three cutting passes and also the disclosure does not say any criticality that the passes cannot more than three only) and,
the first plurality of cutting passes along the first die street being alternatingly and consecutively made with the second plurality of  cutting passes along the second die street to thereby fully separate the integrated circuit die from the wafer along the first and second axes (AAPA, [0003], [0020]).

AAPA does not explicitly talk about wherein the first plurality of cutting passes along the first die street being alternatingly and consecutively made with the second plurality of cutting passes along the second die street.

Dydyk teaches in Fig. 7 and [0040] – [0043] wherein the three cutting passes along the first die street being alternatingly and consecutively (712, 714, 716a, 718a, 716b, 718b, 716c, 718c etc. For further clarification, Fig. 4 shows first 412 and second 414 alternatingly and consecutively, Fig. 6 shows 612, 614, 616, 618 alternatingly and consecutively, Fig. 11 shows 3,4, 5, 6 alternatingly and consecutively which meets the limitations of at most three cutting passes which can be interpreted less than three) made with the three cutting passes along the second die street. Popescu teaches in Fig. 2A, 23A, 23B and specially in Fig. 24, [0152] –[0155] about a method of moving beam for cutting alternate and consecutive orthogonal (X and Y) directions for multiple cutting passes (23A, 23B) 

Regarding the limitation “only three cutting passes”, Dydyk teaches in Fig. 11 about two alternate and consecutive cutting passes and AAPA teaches in Fig. 2, 6 about three or more alternate cutting passes. Popescu teaches in Fig. 2A, 23A, 23B and specially in Fig. 24, [0152] –[0155] about a method of moving beam for cutting alternate and consecutive orthogonal (X and Y) directions for multiple 


Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature of only three alternate and consecutive cutting passes along die streets with routine experiment and optimization in order to avoid crack formation, dies failure according to the teaching of Dydyk ([0004]) and decrease the cycle time for cutting sequence (Popescu, [0155]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 18: AAPA teaches in Fig. 2 wherein the three cutting passes along the first die street are made in the same direction along the first axis.

Regarding claims 3, 19: AAPA teaches in Fig. 2-6 wherein each of the three cutting passes along the first die street are made from an upper edge to a lower edge of the integrated circuit die.

Regarding claim 20: AAPA teaches in Fig. 2 wherein the three cutting passes along the second die street are made in the same direction along the second axis.

Regarding claims 5, 21: AAPA teaches in Fig. 2-6 wherein each of the three cutting passes along the second die street are made from a left edge to a right edge of the integrated circuit die.

5.	Claims 6-8, 22-23 are rejected under 35 U.S.C. 103 as being obvious over Applicant Admitted Prior Art (AAPA) in view of Dydyk et al (US 2010/0078768 A1), Popescu et al. (US PGPUB 2005/0126472 A1) and further in view of Tsai et al. (US PGPUB 2020/0006176 A1)

Regarding claims 6, 22: AAPA in view of Dydyk does not explicitly talk about wherein making the three cutting passes with the laser along the first and second die streets on the wafer includes cutting with the laser at a power of approximately 5.5 watts.

Tsai teaches in [0055] cutting depth/thickness can be controlled by laser power.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization in order to control thickness/depth of the cut according to the teaching of Tsai ([0055]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claims 7, 23: AAPA in view of Manor does not explicitly talk about wherein processing of the wafer to separate all integrated circuit dies on the wafer takes approximately 12 minutes.

Tsai teaches in [0055] process time of the laser cutting process depends on cutting depth/thickness. 
Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization in order to control thickness/depth of the cut according to the teaching of Tsai ([0055]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 8: AAPA in view of Dydyk does not explicitly talk about wherein delamination defects in the separated integrated circuit die are reduced by approximately 90%.

Tsai teaches in [0055] process time of the laser cutting process depends on cutting depth/thickness and cutting depth/thickness can be controlled by laser power. Manor also teaches in [0046] to avoid crack formation by altering cutting passes.


Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimed with routine experiment and optimization in order to control thickness/depth of the cut according to the teaching of Tsai ([0055]) and avoid crack formation according to the teachings of Manor and thereby improve overall defects during laser cutting process. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
6.	Applicant's arguments with respect to claims 1, 17 have been considered but are moot in view of the new ground(s) of rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897